Case 1:20-cv-00821-LMB-JFA Document 180 Filed 05/21/21 Page 1 of 1 PageID# 2817




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION




   CHRISTIAN ALBERTO SANTOS GARCIA,
   et al.

                  Plaintiffs,
                                                       Case No. l:20-cv-00821 (LMB/JFA)

   ALEJANDRO MAYORKAS,et al.

                  Defendants.


                                                ORDER GRANTING
             UNOPPOSED MOTION TO EXTEND JURISDICTIONAL DISCOVERY


            Upon consideration of the Unopposed Motion to Extend Jurisdictional Discovery, such

   motion is GRANTED. The period of jurisdictional discovery is hereby extended through and

   including June 1 1, 2021,so that Plaintiffs may take the deposition of Gerald Spates.

            It is SO ORDERED.



                                                                           fsf              ■If-.!:;-v..

                                                           Leonie M. Brinkei/6
                                                           United States District Judge
   Dated:            D-\
